Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1, 8, 10, 13-17, 22-25, 29-31 and 36-37 are pending.
The amendment necessitated modification (with respect to claim numbers) in the rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 10, 22-25, 29, 31 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Camara ((Drug Discovery today; volume 18, numbers 19/20, 2013, 950-957; as provided by the applicant on IDS dated 10/24/2019) and Sommadossi (US 6,596,700 B2) in combination.
Determining the scope and contents of the prior art
Camara teaches a method of treating mtDNA deletion or depletion syndrome in humans, for example, DGUOK, comprising administering to the subject deoxyribonucleosides alone or in combination with mtDNA catabolism inhibitors such as inhibitor of cytidine deaminase etc. (i.e. 
Ascertaining the differences between the prior art and the claims at issue
Camara teaches process comprising administering deoxyribonucleosides and/or inhibitor of cytidine deaminase. However, Camara fails to teach an example of oral administration with water etc.; changing dosing, such as increasing or decreasing, such as based on adverse effect.
Resolving the level of ordinary skill in the pertinent art
With regard to the difference of administering a composition orally with water etc.- Camara only teaches administration but is silent about any route of administration. 
This deficiency is cured by Sommadossi.
Sommadossi teaches preferably oral administering deoxyribonucleosides with edible carrier (Col 20-23, 42-44). Thus based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art that deoxyribonucleosides may be administered orally and with an edible carrier. Since water, juice, milk etc. are edible carriers and generally human patients take oral medication with milk, water etc., it would have been prima facie obvious to a person of ordinary skill in the art that the oral administration of  deoxyribonucleosides may be accomplished with water, milk etc. Since oral route is a preferred route of administration of drugs, a person of ordinary skill in the art would have been motivated to give deoxyribonucleosides through oral route as taught by Sommadossi. Thus the cited prior art meets limitations of the instant claims.  
With regard to the route of administration-although the cited prior art is silent about any route of administration, it’s a routine to try route of administration in the art and a person skilled in the art would try to administer the composition through common routes of administration of any medication such as oral, intrathecal, intravenous or enteral routes. Thus the cited prior art meets limitations of the instant claims.  
 With regard to the changing dosing, such as increasing or decreasing, such as based on adverse effect- it’s a routine to change dosing, such as increasing or decreasing, such as based on adverse effect or symptoms of the disease. This is because if the medicine is giving an adverse effect, it is prima facie obvious to reduce the dose; or if the symptoms of disease are extremely bad, it is prima facie obvious to give a higher dose or increasing the dose. Thus the cited prior art meets limitations of the instant claims. 
Based on the above established facts, it appears that the teachings of above cited prior art read applicants’ process.  
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Camara teaches process comprising administering deoxyribonucleosides and/or inhibitor of cytidine deaminase for treating diseases such as caused by at least one mutation in DGUOK. Sommadossi teaches preferably oral administering deoxyribonucleosides with edible carrier. Thus the combination reads on applicant’s claims.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the composition may be administered orally as taught by the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.
Response to Arguments
Applicant’s remarks, TD and amendment, filed on 02/18/2021, have been fully considered but not found persuasive.
Applicant argues that Camara is a review article, which discusses early stages of research based on in vitro experiments and does not teach treating human subject. Applicant argues that at the time of  filing of the application, therapeutic efficacy of dNs has only been obtained in vitro, in human primary cellular models and in some in vivo mouse studies and there had been no reports of dN administration in human patients with MDDS. Applicant argues that metabolism of dNTP is different between mice and humans. Applicant argues that there were many unproven issues of using dNs for human treatment in 2015 including effectiveness and safety and only advisable under compassionate use. Applicant argues that Camara warns of potential dangers of a therapy and stresses the importance of indispensable in vivo clinical studies and this deficiency is not cured by Sommadossi. Applicant argues that Sommadossi does not show that dN treatment for MDS was plausible as the two compositions and indications are very different and the two references cannot be combined. Applicant argues that bioavailability of dNs was expected to be a major challenge according to Camara and would be anticipated to face challenge in reaching a sufficient concentration in plasma and therapeutic efficacy of dNs. Applicant argues that data provided in the instant specification with patients proved that dNs were delivered in sufficient amounts. Applicant also argues that there was no long felt or unmet need for treating MDS.
Applicant using a TK2 knockout and knock-in mouse model and exhibit A argues that applicant found the mechanism and the therapeutic potential of dNs is independent of specific mutation.

	This argument is not found persuasive and the instant claims are obvious in view of the cited prior art. This is because type of publication, such as a review article does not preclude that the article summarizes teaching that dNs may be useful in treating MDDS of type DGUOK based on already carried research work, which is subject of the instant claims under rejection. In vitro tests in human cell lines and in vivo result in mice have been used for decades as a strong motivation to pursue for the method of treating. In addition, already known oral use of dNs in humans as taught by Sommadossi in combination with teaching of Camara, provides a reasonable expectation of success that dNs of about the same amount as taught by Sommadossi may be useful in treating MDDS as taught by Camara.  Importantly, the instant claims under rejection does not refer to any particular regimen, as opposed to applicant’s entire argument on safety and efficacy of dNs.
The Examiner agrees that that metabolism of dNTP might be different between mice and humans; Camara remarks on potential dangers of a therapy (in fact any new therapy that is why there is FDA approval requirement for the safety and efficacy of drug is in important); unproven issues of using dNs for human treatment in 2015 including effectiveness and safety and only advisable under compassionate use.. However, a particular regimen, dosing etc. is not part of the claims under rejection. Thus applicant is arguing over limitations of importance of a particular dosing, effectiveness and safety in treating humans, which is not recited in the instant claims under rejection. The cited prior art teaches, and provides motivation for treating MDDS, DGUOK by using dNs (taught by Camara) using known dosing of dNs (taught by Sommadossi), in general, which is recited in the instant claims under rejection.
With regard to Applicant’s argument that Sommadossi does not show that dN treatment for MDS was plausible as the two compositions and indications are very different and the two references cannot be combined –is again not found persuasive.  This is because given teaching of Camara in treating MDS with dNs, it would have been prima facie obvious to a person of ordinary skill in the art to look for any tested dose, or form of dose in the art related to dNs to clinically try the same form and dose in treating MDS. Applicant only argues but provided no remarks on how the two compositions are different.
With regard to Applicant’s argument that bioavailability of dNs was expected to be a major challenge according to Camara and would be anticipated to face challenge in reaching a sufficient concentration in plasma and therapeutic efficacy of dNs; that data provided in the instant specification with patients proved that dNs were delivered in sufficient amounts-is again not found persuasive. This is because first applicant is giving general comments without providing a particular portion of a column that recites that bioavailability is a challenge. In any case, Camara provides summary of past and present studies carried on dNs in treating MDDS. As provided in the rejection, the hurdle of biovailability has already been overcome as use of oral dNs is known (taught by Sommadossi). In regard to reaching sufficient concentration, sufficient amount or specific dosing tested in the patients etc.- no dose is recited in the instant claims under rejection. Thus applicant is arguing over a limitation not recited in the instant claims under rejection. 
With regard to Applicant’s argument that there was no long felt or unmet need for treating MDS- is again not found persuasive. This is because Camara article shows and provides an evidence that there is a long felt or unmet need for treating MDS. .
With regard to Applicant’s argument of using a TK2 knockout and knock-in mouse model and exhibit A that applicant found the mechanism and the therapeutic potential of dNs is independent of specific mutation- is again not found persuasive. This is because the therapeutic potential of dNs in treating MDDS, DGUOK was already known at the time of filing of the instant application as described by Camara. Finding mechanism of a treatment method carries no patentable weight.
Allowable subject matter
Claim 13-17 and 30 presents allowable subject matter over the cited prior art. The closest prior art Camara ((Drug Discovery today; volume 18, numbers 19/20, 2013, 950-957), teaches a method of treating mtDNA deletion or depletion syndrome in humans, for example, DGUOK, comprising administering to the subject deoxyribonucleosides alone or in combination with mtDNA catabolism inhibitors such as inhibitor of cytidine deaminase etc. However, the cited prior art is silent about dose of dNs as in the instant claims 13-17 and 30.
Objection
Claim 13-17 and 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PANCHAM BAKSHI/            Primary Examiner, Art Unit 1623